DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Etan Chatlynne on 10/21/2021.
The application has been amended as follows: 

Claim 25 has been amended to read:

25. The biological sterilization indicator of claim 1, further comprising a carrier disposed on a bottom wall of the housing, the carrier including a source of microorganisms or active enzymes.
	
Allowable Subject Matter
Claims 1-15 and 25-28 are allowed.

The following is an examiner’s statement of reasons for allowance: 

The closest prior art of Smith et al. (US 2012/0149094) discloses a biological sterilization indicator comprising a housing, an ampule within the housing, a cap coupled to the housing, and an insert disposed in the housing having a well with arms and stress concentrators.  Smith et al. does not suggest or fairly disclose a sidewall defining a well and a ramp disposed in the well along the sidewall angled at least 5 degrees relative to the ampule in combination with other claim features.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JONATHAN M HURST/               Primary Examiner, Art Unit 1799